662 S.E.2d 666 (2008)
HUGHES
v.
RIVERA-ORTIZ, M.D., et al.
No. 611A07.
Supreme Court of North Carolina.
May 16, 2008.
S. Luke Largess, Charlotte, for Hughes.
Harvey L. Cosper, Lori Keeton, Leigh A. Kite, Charlotte, for Epifanio Rivera-Ortiz, M.D.
Tash L. Winebarger, for Callaway Asso.
The following order has been entered on the motion filed on the 8th day of May 2008 by Defendant (Callaway Assoc.) for Extension of Time to File Brief:
"Motion Allowed. Defendant (Callaway Assoc.) shall have up to and including the 21st day of June 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of May 2008."